           Case 3:18-cv-02400-WHO Document 20 Filed 11/04/18 Page 1 of 3




 1   HARVEY & COMPANY
     D. Peter Harvey (SBN 55712)
 2   Caitlin C. Conway (SBN 315296)
     Four Embarcadero Center, 14th Floor
 3
     San Francisco, CA 94111
 4   Telephone:    (415) 926-7776
     Facsimile:    (415) 402-0058
 5   Email: pharvey@harvey.law
             cconway@harvey.law
 6

 7   Attorneys for Plaintiff,
     Jack Daniel’s Properties, Inc.
 8

 9                               IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   JACK DANIEL’S PROPERTIES, INC., a                       Case No. 18-cv-2400-WHO
     Delaware corporation.
13
                    Plaintiff,                               NOTICE OF SETTLEMENT
14   vs.
15
     DYNASTY SPIRITS, INC., a Texas corporation,
16   BUFFALO BAYOU DISTILLERIES, LLC
     D/B/A GULF COAST DISTILLERS, a Texas
17   limited liability company,
18                  Defendants.
19

20          Plaintiff Jack Daniel’s Properties, Inc. (“JDPI”) hereby notifies the Court that the parties have

21   executed a Settlement Agreement resolving this matter. The terms of the settlement require

22   Defendants, among other things, to take certain actions this month, upon the satisfactory completion

23   //
24   //
25
     //
26
     //
27
     //
28

                                                       -1-
     NOTICE OF SETTLEMENT                                                      CASE NO. 18-CV-2400-WHO
           Case 3:18-cv-02400-WHO Document 20 Filed 11/04/18 Page 2 of 3




 1   of which JDPI will dismiss the case with prejudice. Accordingly, JDPI respectfully requests that the

 2   Case Management Conference currently scheduled for November 27, 2018, at 2:00 p.m., be taken off

 3   the Court’s calendar.

 4          Dated: November 4, 2018                         Respectfully submitted,

 5                                                          HARVEY & COMPANY
                                                            D. PETER HARVEY
 6                                                          CAITLIN C. CONWAY
 7

 8                                                          By: ___/s/ D. Peter Harvey            __
                                                                    D. Peter Harvey
 9
10                                                          Attorneys for Plaintiff,
                                                            JACK DANIEL’S PROPERTIES, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
     NOTICE OF SETTLEMENT                                                       CASE NO. 18-CV-2400-WHO
            Case 3:18-cv-02400-WHO Document 20 Filed 11/04/18 Page 3 of 3




 1                                           PROOF OF SERVICE

 2            The undersigned declares: I am a resident of the United States and am employed in the City
 3   and County of San Francisco, State of California; I am over the age of eighteen years and not a party
 4   to the within action; my business address is Four Embarcadero Center, 14th Floor, San Francisco, CA
 5   94111.
 6            On the date stated below, I served the attached:
 7   NOTICE OF SETTLEMENT
 8   in the manner described below to the interested parties herein addressed as follows:
 9    David W. Carstens, Esq.                             Kenneth G. Parker
      Theodore G. Baroody                                 Haynes and Boone, LLP
10    Carstens & Cahoon, LLP                              600 Anton Boulevard, Suite 700
      13760 Noel Road, Suite 900                          Costa Mesa, CA 92626
11    Dallas, TX 75240
                                                          Email: kenneth.parker@haynesboone.com
      Email: carstens@cclaw.com
12             baroody@cclaw.com
13
      ___            MAIL: I caused such envelope(s) to be deposited in the mail at my business
14                   address, with postage thereon fully prepaid, addressed to the addressee(s)
                     designated. I am readily familiar with the business practice of collecting and
15                   processing correspondence to be deposited with the United States Postal Service
                     on that same day in the ordinary course of business.
16    ___            FEDERAL EXPRESS – OVERNIGHT DELIVERY: I caused such envelope
                     to be deposited with the Federal Express Office prior to the cut-off time for next
17                   day delivery with a shipping label properly filled out with delivery to be made to
                     the addressee designated.
18     X             VIA ELECTRONIC MAIL: To the addressee(s) designated.
      ___            VIA FAX: The facsimile machine I used complied with California Rules of
19                   Court, Rule 2003, and no error was reported by the machine. Pursuant to
                     California Rules of Court, Rule 2006(d), I caused the machine to print a
20                   transmission record of the, a copy of which is attached to this declaration.
21    X              (FEDERAL): I declare that I am employed by the office of a member of the bar
                     of this court at whose direction the service was made.
22    ___            (STATE): I declare under penalty of perjury under the laws of the State of
                     California that the foregoing is true and correct.
23
     Executed on November 4, 2018 at San Francisco, California.
24

25
                                                              ___/s/ M. Elena Benavente              __
26                                                                    M. Elena Benavente

27

28

                                                        -3-
     NOTICE OF SETTLEMENT                                                       CASE NO. 18-CV-2400-WHO
